Citation Nr: 1316349	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  12-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for throat cancer.

3.  Entitlement to service connection for congestive heart failure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2012, the Board remanded the claims on appeal, along with a claim of service connection for bilateral hearing loss, to the agency of original jurisdiction (AOJ) for additional development.  In April 2013, while the case was in remand status, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss.  Given that the benefit sought was granted, that claim is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the claim of service connection for congestive heart failure.  The issues pertaining to COPD and throat cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran does not have congestive heart failure that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have congestive heart failure that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim of service connection for congestive heart failure has been accomplished.  Through a March 2009 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's service connection claim.  The March 2009 letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's VA treatment records have been obtained as have records from multiple private treatment providers identified by the Veteran.  The Board notes that the Veteran's service treatment records were not obtained.  In September 2009, October 2009, and May 2010, the RO was informed by the National Personnel Records Center that the Veteran's records were not available and they were likely destroyed in a fire.  The Veteran was notified of these circumstances by letter.  Further efforts to obtain the service treatment records would be futile.  Therefore, a remand of this issue to make further requests for service treatment records is not necessary.  There is a heightened obligation on the part of VA to explain to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, when service records are unavailable.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In March 2013, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  The examination was conducted pursuant to the Board's November 2012 remand.  That examination report contains sufficient evidence by which to decide the claim regarding the origin of the Veteran's congestive heart failure.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Furthermore, the Veteran was afforded a hearing before the RO in May 2011, the transcript of which is also of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim that need to be obtained.  In April 2013, the Veteran indicated that he did not have any additional evidence to submit regarding his appeal.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence for this claim.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, such as arteriosclerosis and cardiovascular-renal disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Veteran asserts that he has congestive heart failure as a result of his active military service.  Specifically, he states that he was exposed to dust from constructing dental appliances, coal smoke and soot from heaters, and asbestos.  The Veteran also states that he was exposed to x-ray radiation when he performed his duties as a dental technician.  He maintains that any current congestive heart failure is related to these in-service exposures.  Thus, the Veteran contends that service connection is warranted for congestive heart failure.

The evidence of record does not expressly show that the Veteran had congestive heart failure during service.  This is not surprising given that his service treatment records were destroyed.  Even so, the Veteran has not contended that he had congestive heart failure, or other heart disease, during service.  Instead, he acknowledges that his heart problems had their onset many years after service, but he maintains that they were caused by the in-service exposures detailed above.

Post-service treatment records reflect January 1997 as the earliest treatment for heart problems.  A record from D.J.K., M.D., notes the new onset of atrial fibrillation.  Prior private treatment records from as early as June 1981 were normal as to the heart and did not show any diagnosis of heart disease.  Subsequent to January 1997, the Veteran has received regular treatment for heart disease, including for atrial fibrillation, coronary artery disease, and congestive heart failure.  He underwent a coronary artery bypass graft in September 2000.  

Here, the evidence shows that the Veteran has the claimed disability, but it was not shown as a chronic disease during service or within one year of separation from service.  Therefore, service connection is not warranted for a chronic disease shown in service or on the basis of presumptive service connection for chronic diseases.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.309(a).  The salient question is whether the Veteran has congestive heart failure that is etiologically related to his claimed in-service exposures.

As to whether the Veteran was actually exposed to dust from constructing dental appliances, coal smoke and soot from heaters, asbestos, and x-ray radiation during service, there is no official evidence that he was exposed to these environmental hazards.  Nevertheless, he is competent to report factual matters of which he had first hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, the Veteran's DD Form 214 documents that his military occupational specialty was senior dental laboratory technician.  Moreover, he has submitted photographs from service showing that he was in a dental laboratory technician school and unit.  Furthermore, in an April 2009 statement from C.J.S. who served with the Veteran, C.J.S. recalled that their work consisted of constructing full and partial acrylic dentures and polishing metals as gold inlays/crowns.  Given the Veteran's seemingly credible statements and supporting evidence, the Board finds that his claimed exposures are consistent with the circumstances of his service and, therefore, likely occurred.

In March 2013, the Veteran underwent VA examination in connection with the claim pursuant to the Board's November 2012 remand.  VA physician, J.L.T., M.D., reviewed the claims file, and interviewed and examined the Veteran.  The diagnoses were coronary artery disease, congestive heart failure, and supraventricular arrhythmia.  Dr. J.L.T. recorded an accurate medical history in that the Veteran was diagnosed with paroxysmal atrial fibrillation in around 1997 and was treated medically.  The Veteran presented in August 2000 with a myocardial infarction (MI) and required a three vessel coronary artery bypass graft procedure and a permanent pacemaker.  He was found to have congestive heart failure (CHF) after the August 2000 event with an ejection fraction (EF) of 15-25 percent.  The Veteran had a defibrillator placed in 2004.  As to the origin of the Veteran's congestive heart failure and other heart disease, Dr. J.L.T. gave the opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Dr. J.L.T. provided a rationale explaining:

The Veteran states that his heart disease is related to multiple exposures while in the service to include exposure to multiple dental x-ray without adequate protection, exposure to the dust from the grinding process producing dental appliances made from acrylic, gold and stainless steel, exposure to soot and smoke from space heating systems and asbestos exposure.  The Veteran's congestive heart failure is due to an ischemic cardiomyopathy.  In August 2000 he presented with an MI and was found to have coronary artery disease requiring bypassing of 3 vessels.  After this event he had echocardiogram with EF-15-25% with multiple wall motion abnormalities consistent with ischemic cardiomyopathy.  In 1997 he was diagnosed with paroxysmal atrial fibrillation.  Prior to 2000 he was noted to have 'preserved EF and paroxysmal A. Fib.'  Therefore, his CHF is due to myocardial damage suffered in heart attacks in around 2000.  Ischemic heart disease is not caused by exposure to multiple dental x-ray without adequate protection, exposure to the dust from the grinding process producing dental appliances made from acrylic, gold and stainless steel, exposure to soot and smoke from space heating systems and asbestos exposure.  Therefore, the Veteran's congestive heart failure is less likely than not caused by his military service.

The Board finds Dr. J.L.T.'s March 2013 opinion to be the most probative evidence as to the possible relationship between the Veteran's congestive heart failure and his military service.  The opinion is persuasive as Dr. J.L.T. reviewed the complete claims file, discussed the Veteran's in-service exposures, administered a thorough clinical examination, and provided an extensive rationale for the opinion rendered.  Dr. J.L.T. considered the Veteran's statements regarding exposure to environmental hazards during service, but Dr. J.L.T. did not endorse the Veteran's theory of entitlement.  Dr. J.L.T. explained that those exposures did not cause the Veteran's heart problems including congestive heart failure.  Instead, Dr. J.L.T. determined that the Veteran's congestive heart failure is due to myocardial damage suffered in heart attacks in around 2000.  Consequently, the Board is persuaded by Dr. J.L.T.'s March 2013 opinion and, thus, finds that service connection for congestive heart failure is not warranted on a direct basis.

The Board has considered the Veteran's opinion on the matter whereby he relates his congestive heart failure to his active military service.  A valid medical opinion is not required to establish nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the Veteran's case, the Board accords little evidentiary weight to the Veteran's lay opinion on the matter and finds Dr. J.L.T.'s March 2013 opinion probative as to the question of nexus.  Dr. J.L.T. is a medical expert and provided a competent medical opinion with the essential rationale for the opinion.  The evidence regarding nexus weighs against the claim.

In the remand below, the Board is applying the developmental procedures of 38 C.F.R. § 3.311 (2012) for the Veteran's other two service connection claims on appeal.  These procedures apply to claims based on exposure to ionizing radiation.  Unlike the throat cancer claim, congestive heart failure is not listed as a radiogenic disease for the purposes of applying the procedures.  See 38 C.F.R. § 3.311(b)(2).  Additionally, unlike the COPD claim, the Veteran has not cited or submitted competent scientific or medical evidence that congestive heart failure is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  Therefore, 38 C.F.R. § 3.311 does not apply to this claim.

For the foregoing reasons, the Board finds that the claim of service connection for congestive heart failure must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for congestive heart failure is denied.


REMAND

The Board finds it necessary to remand the claims of service connection for COPD and throat cancer to the AOJ for additional development.  In November 2012, the Board remanded the claims to afford the Veteran VA examinations and to obtain a medical etiological opinion.  The AMC completed this development as VA examinations were conducted in March 2013 and medical opinions were provided.

On further review and reassessment of the case, the Board finds that the developmental procedures of 38 C.F.R. § 3.311 apply to these two claims.  Section 3.311 is a procedural framework for development of claims based on exposure to ionizing radiation.  As detailed in the decision, the Veteran was likely exposed to x-ray radiation when he performed his duties as a dental technician during service.

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2).

The evidence shows post-service diagnoses of COPD and squamous cell carcinoma in the throat area.  Because the Veteran's throat cancer is set forth in 38 C.F.R. § 3.311(b)(2) as a radiogenic disease, the procedural development regulations for claims based on exposure to ionizing radiation are applicable.  Although COPD is not listed as a radiogenic disease, a claim will nevertheless be considered under 38 C.F.R. § 3.311 if the Veteran cites or submits competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  In October 2009, June 2010, and December 2012 opinions, the Veteran's treating private physician, J.L.R., M.D., indicated that there was a link between the Veteran's COPD and, in part, his exposure to radiation by taking x-rays without lead shielding during service.  The opinions constitute competent medical evidence that the claimed COPD is a radiogenic disease; thus, the developmental provisions of 38 C.F.R. § 3.311 apply to the COPD claim as well.

The regulation calls for a request for dose information and a request to obtain a dose assessment for the Veteran.  See 38 C.F.R. § 3.311(a).  For claims involving atmospheric nuclear weapons test participation and the occupation of Hiroshima and Nagasaki, dose data will be requested from the Department of Defense.  38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the Veteran did not participate in those types of events.  Therefore, his claim is covered by 38 C.F.R. § 3.311(a)(2)(iii) for "other exposure claims."  For other exposure claims, a request will be made for any available records concerning the Veteran's exposure to radiation.

In addition to the dose information request, the regulation compels the forwarding of all records pertaining to the Veteran's radiation dose in service to the Under Secretary for Health.  He or she will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  The Board finds that this further development for the claims of service connection for COPD and throat cancer is warranted and a remand is necessary in order to give the Veteran every consideration with respect to the appeal and to accord him due process of law.

Accordingly, a request must be made for any available records concerning the Veteran's exposure to radiation, for instance to the Air Force Medical Support Agency and the Defense Threat Reduction Agency.  Thereafter, all of the available records concerning the Veteran's exposure to radiation are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate.  Once the dose estimate is prepared, before the claims are re-adjudicated, they must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's COPD and throat cancer resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).

Accordingly, these issues are REMANDED for the following actions:

1.  Request any available records concerning the Veteran's exposure to radiation from the appropriate agency (Air Force Medical Support Agency, Defense Threat Reduction Agency, etc.).

2.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records, his statements and testimony regarding radiation exposure, and any other information obtained from the above information request, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

3.  If the above-requested development results in a positive dose estimate, refer the claims to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


